Citation Nr: 1823774	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for skin rashes, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1.  The Veteran did not enter the inland waterways or otherwise set foot in the Republic of Vietnam during service.

2.  The preponderance of the evidence shows that the Veteran's type II diabetes mellitus was not present in service or until many years thereafter and is not related to service.

3.  The preponderance of the evidence shows that hypertension was not present in service or until many years thereafter and is not related to service or caused or aggravated by a service connected disease or injury.

4.  The preponderance of the evidence shows that the Veteran's skin rashes were not present in service or until many years thereafter and are not related to service or caused or aggravated by a service connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, have not been met.  38 U.S.C. §§ 101(29), 1110, 1116, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for hypertension have not been met on a direct or secondary basis. 38 U.S.C. §§ 101(29), 1110, 1116, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for skin rashes have not been met on a direct or secondary basis.  38 U.S.C. §§ 101(29), 1110, 1116, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Diabetes Mellitus

The Veteran contends that his type II diabetes mellitus is secondary to herbicide exposure while on the USS Eversole (DD-789).  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus, even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must generally become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii). 

A veteran who, during active military service, served in the Republic of Vietnam between January 6, 1962, and May 7, 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C. § 1116 (a)(3);  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii). 

VA has determined that the presumption of Agent Orange exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the 'blue water' Navy. See 38 C.F.R. § 3.313 (a); VAOPGCPREC 27-97 (mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C. § 101 (29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure). 

The Veteran's DD Form 214 and personnel records reflect that he served aboard the USS Eversole (DD-789) between March 1967 to November 1968. While the Veteran's awards include the National Defense Service Medal and Vietnam Service Medal, there is no indication in the service records that the Veteran served in the Republic of Vietnam.  See Haas, 525 F.3d at 1196 ("it is undisputed that some service members who received the Vietnam Service Medal were never either in Vietnam or in its territorial waters[.]"), cert. denied, 129 S.Ct. 1002 (2009); Military Awards, Army Regulation 600-8-22, ch. 9, § III ¶ 9-13(a) (Dec. 11, 2006) (eligibility to receive Vietnam Campaign Medal includes those who "served outside the geographical limits of the Republic of Vietnam and contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months.").

In support of his contention that he was exposed to Agent Orange during service, the Veteran asserted that he participated in fire support for ground operations, recon and support for armored operations, and download ammunition and patrol coast areas.  See August 2014 Appeal to the Board of Veterans' Appeals (VA Form 9).  

Initially, the Board notes that the USS Eversole (DD-789) is not on VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents. See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents;" http://vbaw.vba.va.gov/bl/21/rating/ VENavyShip.htm (list of ships the VA has found were exposed to herbicides or entitled to the presumption, that have led to the grants of many claims).  While the Veteran is still entitled to the presumption of service connection if the evidence shows that he was otherwise exposed to an herbicide agent during service, the Veteran provides no assertion of direct exposure to herbicides on any other basis. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim that he was exposed to herbicide agents while in service and therefore that he cannot be presumed to be service-connected for diabetes mellitus.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  However, the Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of diabetes mellitus during service or within one year of separation.  Moreover, the medical and lay evidence of record indicates that the Veteran was diagnosed with type II diabetes mellitus many years after separation from service, and there is no evidence of symptoms indicative of diabetes significantly prior to that date.  As diabetes, a chronic disease, did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service, entitlement to service connection is not warranted on a direct or presumptive basis. 38 U.S.C. §§ 1101(3), 1112(a)(1), 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Thus, the Board finds that the weight of the evidence is against a finding of service connection for type II diabetes mellitus, including as due to herbicide agent exposure.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against his claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Hypertension and Skin Rashes

The Veteran has current diagnoses of hypertension and hidradenitis suppurativa, a skin disorder, thus satisfying the current disability element. 

As to whether the Veteran's diagnosed disabilities had their onset in or are related to his military service, the STRs do not contain notations of complaints, symptoms, or a diagnosis of hypertension, high blood pressure, or skin rashes.  The October 1968 separation report of medical examination revealed his skin, lymphatics had a normal clinical evaluation and a normal clinical evaluation of his heart and vascular system.  Moreover, there is no evidence indicating that the Veteran's hypertension and skin rashes may be associated with service on any basis.  The Veteran's contentions that his disabilities are a result of his type II diabetes mellitus secondary to herbicide agent exposure, namely Agent Orange, have remained consistent in all of his statements.  The Veteran has not alleged a nexus between his disabilities and his service outside of his purported herbicide exposure.  There is no evidence establishing that an event, injury, or disease occurred in service or manifested during the applicable presumptive period and there is no indication that the Veteran's disabilities or persistent or recurrent symptoms of his disabilities may be associated with his service or with another service-connected disability, therefore a VA examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i)(C) (VA examination warranted where the evidence indicates that a current disability may be associated with another service connected disability).

Furthermore, as for any assertions by the Veteran, or any representative that there exists a medical relationship between the Veteran's hypertension and skin rashes and service, the Board notes that the matter of the etiology of the disabilities here at issue is one within the province of trained professionals.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), here, the matter of the etiology of his disabilities is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As none of the identified individuals is shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns. Id.  Thus, in this case, lay assertions as to nexus are not competent.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims for direct service connection for hypertension and skin rashes.  The benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran also contends that his diagnosed hypertension  skin rashes are secondary to his diagnosed diabetes mellitus, type II.  In a March 2014 notice of disagreement (NOD), the Veteran stated that he was told by his physician that his skin rashes and high blood pressure are related to his type II diabetes mellitus.  

As noted, service connection is warranted for disability due to or aggravated by service connected disease or injury.  Given the Board's decision to deny entitlement for service connection for the Veteran's type II diabetes mellitus, the claim for service connection on a secondary basis for disabilities secondary to this disease must be denied as a matter of law.  38 C.F.R. § 3.310(a),(b), ( secondary service connection warranted for disability caused or aggravated by an already service connected disease or injury); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (explaining the circumstances in which denial of a claim as a matter of law is appropriate).


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for skin rashes is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


